TURKEY TRANSFERS ANALYSIS                                    USA          TURKEY


                                                                                      $105,999,643
               SBK Holdings USA                                                                            Komak       Blane
                      GT Energy                                                                             Stone      Setap
                           Noil                        $82,960,035                                           SBK Holding Turkey
                  Speedy Lion         LEVON                                            KORKMAZ
                                                                                       & TURKEY ENTITIES
                                                                                                               Isanne SARL
                                  & RELATED ENTITIES
                    Viscon Intl                                                                              Jacob Kingston Garanti Bank
            Levon Termendzhyan                                                                              Levon Termendzhyan Garanti Bank
            George Termendzhyan                                                                            Doga Dogan

                   $14,000,000                                                         $0



                                                       $52,220,881

                                                                 WRE
                                                                   WASHAKIE
                                                               RENEWABLE ENERGY

                                                                                  $140,488,700
TURKEY TRANSFERS ANALYSIS                                    USA          TURKEY
                                                             Net to Levon
                                                         $23,039,608                  $105,999,643
               SBK Holdings USA                                                                            Komak       Blane
                      GT Energy                                                                             Stone      Setap
                           Noil                        $82,960,035                                           SBK Holding Turkey
                  Speedy Lion         LEVON                                            KORKMAZ
                                                                                       & TURKEY ENTITIES
                                                                                                               Isanne SARL
                                  & RELATED ENTITIES
                    Viscon Intl                                                                              Jacob Kingston Garanti Bank
            Levon Termendzhyan                                                                              Levon Termendzhyan Garanti Bank
            George Termendzhyan                                                                            Doga Dogan

                   $14,000,000                                                         $0
                                  Net to Levon                                       Net to Turkey
                            $38,220,881                                           $140,488,700
                                                       $52,220,881

                                                                 WRE
                                                                   WASHAKIE
                                                               RENEWABLE ENERGY

                                                                                  $140,488,700
TURKEY TRANSFERS ANALYSIS




                                                                                      $105,999,643
               SBK Holdings USA                                                                            Komak       Blane
                      GT Energy                                                                             Stone      Setap
                           Noil                        $82,960,035                                           SBK Holding Turkey
                  Speedy Lion         LEVON                                            KORKMAZ
                                                                                       & TURKEY ENTITIES
                                                                                                               Isanne SARL
                                  & RELATED ENTITIES
                    Viscon Intl                                                                              Jacob Kingston Garanti Bank
            Levon Termendzhyan                                                                              Levon Termendzhyan Garanti Bank
            George Termendzhyan                                                                            Doga Dogan

                   $14,000,000                                                         $0



                                                       $52,220,881

                                                                 WRE
                                                                   WASHAKIE
                                                               RENEWABLE ENERGY

                                                                                  $140,488,700
TURKEY TRANSFERS ANALYSIS

                                                             Net to Levon
                                                         $23,039,608                  $105,999,643
               SBK Holdings USA                                                                            Komak       Blane
                      GT Energy                                                                             Stone      Setap
                           Noil                        $82,960,035                                           SBK Holding Turkey
                  Speedy Lion         LEVON                                            KORKMAZ
                                                                                       & TURKEY ENTITIES
                                                                                                               Isanne SARL
                                  & RELATED ENTITIES
                    Viscon Intl                                                                              Jacob Kingston Garanti Bank
            Levon Termendzhyan                                                                              Levon Termendzhyan Garanti Bank
            George Termendzhyan                                                                            Doga Dogan

                   $14,000,000                                                         $0
                                  Net to Levon                                       Net to Turkey
                            $38,220,881                                           $140,488,700
                                                       $52,220,881

                                                                 WRE
                                                                   WASHAKIE
                                                               RENEWABLE ENERGY

                                                                                  $140,488,700
